Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5 are currently under examination, wherein claims 1 and 5 have been amended in applicant’s supplementary amendment filed on August 6, 2021.
Allowable Subject Matter
2.	Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search for references did not find any prior art which anticipates or renders obvious the method as claimed in the independent claim 1 alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Weiping Zhu/
Primary Examiner, Art Unit 1733




8/6/2021